Title: To Benjamin Franklin from Samuel Vaughan, 14 June 1783
From: Vaughan, Samuel
To: Franklin, Benjamin


          
            My dear Sir,
            London 14th. June 1783
          
          Well knowing Your engagements, I have hitherto declined encroaching upon Your important
            time, but as I shortly embark with my family for Philadelphia, I could not refrain returning You my very
            sincere and affectionate thanks, for your repeated friendly & affectionate attention
            to each of my sons when on the continent, and which (if possible) has added to that
            respect affection, and I may say reverence I have retained for You, ever since I have
            had the pleasure of Your acquaintance, and I rest with pleasing expectation of renewing
            and perpetuating an intercourse with You in America, which I shall esteem as the most
            valuable of the many advantages I expect to derive in that new World, being with perfect
            regard, My dear Sir, Your affectionate and obliged hble Servt.
          
            Saml Vaughan
            Honble. Benjn. Franklin Esqr.
          
        